 

FACILITY LEASE AGREEMENT

 

THIS LEASE (this "Lease") dated this 28th day of August, 2012 with an effective
date of September 1, 2012 BETWEEN Vitacost.com, Inc. of 5400 Broken Sound
Parkway, NW #500, Boca Raton, FL, 33487 Telephone: 561-982-4180 (the "Landlord")
Nutra-Pharma Manufacturing Corp. of N.C. Telephone: 631-846-2500 (the "Tenant")
and Nature’s Value, Inc. of 468 Mill Road, Coram, NY 11727 (the “Guarantor”).   

 

IN CONSIDERATION OF the Landlord leasing certain premises to the Tenant, the
Tenant leasing those premises from the Landlord and the mutual benefits and
obligations set forth in this Lease, the receipt and sufficiency of which
consideration is hereby acknowledged, the Parties to this Lease (the "Parties")
agree as follows:

 

Basic Terms

 

1.The following basic terms are hereby approved by the Parties and each
reference in this Lease to any of the basic terms will be construed to include
the provisions set forth below as well as all of the additional terms and
conditions of the applicable sections of this Lease where such basic terms are
more fully set forth:

 

a.Landlord: Vitacost.com, Inc.

 

b.Address of Vitacost.com, Inc.:  5400 Broken Sound Parkway NW #500, Boca Raton,
FL, 33487

 

c.Tenant: Nutra-Pharma Manufacturing Corp. of N.C.

 

d.Address of Nutra-Pharma Manufacturing Corp. of N.C.: 130 Lexington Parkway,
Lexington, NC

 

e.Guarantor: Nature’s Value, Inc.

 

f.Address of Nature's Value, Inc.:  468 Mill Road, Coram, NY, 11727

 

g.Leasable Area of Premises: approximately 25,000 square feet

 

h.Term of Lease: The term of the Lease is for 60 months to commence at 12:00
noon on September 1, 2012.

 

i.Commencement Date of Lease: September 1, 2012

 

j.Base Rent: $3.00 per square foot ($75,000.00 per annum), payable monthly, with
the first three months’ rent free

 

k.Permitted Use of Premises: Manufacturing and Bottling of Nutraceuticals.

 

 

 

 

l.Advance rent: None

 

m.Security/Damage Deposit: None

 

Definitions

 

2.When used in this Lease, the following expressions will have the meanings
indicated:



a."Additional Rent" means all amounts payable by the Tenant under this Lease
except Base Rent, whether or not specifically designated as Additional Rent
elsewhere in this Lease;

 

b."Building" means a certain portion of the buildings, improvements, equipment,
fixtures, property and facilities from time to time located at 130 Lexington
Parkway, Lexington, NC, 27295, as from time to time altered, expanded or reduced
by the Landlord in its sole discretion;

 

c."Common Areas and Facilities" mean:

 

i.those portions of the Building areas, buildings, improvements, facilities,
utilities, equipment and installations in or forming part of the Building which
from time to time are not designated or intended by the Landlord to be leased to
tenants of the Building including, without limitation, exterior weather walls,
roofs, entrances and exits, parking areas, driveways, loading docks and area,
storage, mechanical and electrical rooms, areas above and below leasable
premises and not included within leasable premises, security and alarm
equipment, grassed and landscaped areas, retaining walls and maintenance,
cleaning and operating equipment serving the Building; and

 

ii.those lands, areas, buildings, improvements, facilities, utilities, equipment
and installations which serve or are for the useful benefit of the Building, the
tenants of the Building or the Landlord and those having business with them,
whether or not located within, adjacent to or near the Building and which are
designated from time to time by the Landlord as part of the Common Areas and
Facilities;

 

d."Leasable Area" means with respect to any rentable premises, the area
expressed in square feet of all floor space including floor space of mezzanines,
if any, determined, calculated and certified by the Landlord and measured from
the exterior face of all exterior walls, doors and windows, including walls,
doors and windows separating the rentable premises from enclosed Common Areas
and Facilities, if any, and from the center line of all interior walls
separating the rentable premises from adjoining rentable premises.  There will
be no deduction or exclusion for any space occupied by or used for columns,
ducts or other structural elements;

 

 

 

  

e."Premises" means the commercial premises at 130 Lexington Parkway, Lexington,
NC, 27295 which is located approximately as shown in red on Schedule 'A'
attached to and incorporated in the Lease and comprises a Leasable Area of
25,000 square feet;

 

f."Proportionate Share" means a fraction, the numerator of which is the Leasable
Area of the Premises and the denominator of which is the aggregate of the
Leasable Area of all rentable premises in the Building.

 

Intent of Lease

 

3.It is the intent of this Lease and agreed to by the Parties to this Lease that
this Lease will be absolutely carefree triple net to the Landlord such that, all
and every cost, expense, rate, tax or charge in any way related to the Premises,
to the operation of the Building and to the Tenant's share of Operating Costs
will be borne by the Tenant for its own account and without any variation,
setoff or deduction whatsoever, save as specifically provided in this Lease to
the contrary. Tenant expressly agrees to take possession of the Leasable Area in
an “As Is” condition. Guarantor expressely agrees that it will guarantee the
obligations of Tenant under this Lease, and, in the event that Tenant dissolves
or becomes insolvent, it will be responsible for the Lease, as though the Lease
were entered into by Guarantor as Tenant.

 

Leased Premises

 

4.The Landlord agrees to rent to the Tenant the Premises for only the permitted
use (the "Permitted Use") of: Manufacturing and Bottling Nutraceuticals.

 

5.Neither the Premises nor any part of the Premises will be used at any time
during the term of this Lease by Tenant for any purpose other than the Permitted
Use.

 

6.No pets or animals are allowed to be kept in or about the Premises or in any
common areas in the building containing the Premises.

 

7.The Landlord reserves the right in its reasonable discretion to alter,
reconstruct, expand, withdraw from or add to the Building from time to time.  In
the exercise of those rights, the Landlord undertakes to use reasonable efforts
to minimize any interference with the visibility of the Premises and to use
reasonable efforts to ensure that direct entrance to and exit from the Premises
is maintained.

 

8.The Landlord reserves the right for itself and for all persons authorized by
it, to erect, use and maintain wiring, mains, pipes and conduits and other means
of distributing services in and through the Premises, and at all reasonable
times to enter upon the Premises for the purpose of installation, maintenance or
repair, and such entry will not be an interference with the Tenant's possession
under this Lease.

 

 

 

  

9.The Landlord reserves the right, when necessary by reason of accident or in
order to make repairs, alterations or improvements relating to the Premises or
to other portions of the Building to cause temporary obstruction to the Common
Areas and Facilities as reasonably necessary and to interrupt or suspend the
supply of electricity, water and other services to the Premises until the
repairs, alterations or improvements have been completed. There will be no
abatement in rent because of such obstruction, interruption or suspension
provided that the repairs, alterations or improvements are made expeditiously as
is reasonably possible.

 

10.Subject to this Lease, the Tenant and its employees, customers and invitees
will have the non-exclusive right to use for their proper and intended purposes,
during business hours in common with all others entitled thereto those parts of
the Common Areas and Facilities from time to time permitted by the Landlord.
 The Common Areas and Facilities and the Building will at all times be subject
to the exclusive control and management of the Landlord.  The Landlord will
operate and maintain the Common Areas and Facilities and the Building in such
manner as the Landlord determines from time to time.

 

Term

 

11.The term of the Lease is for 60 months to commence at 12:00 noon on September
1, 2012.

 

12.Should the Tenant remain in possession of the Premises with the consent of
the Landlord after the natural expiration of this Lease, a new tenancy from
month to month will be created between the Landlord and the Tenant which will be
subject to all the terms and conditions of this Lease but will be terminable
upon either party giving one month's notice to the other party.

 

13.This Lease will automatically terminate upon the termination of that certain
contract manufacturing agreement by and between the Guarantor and Landlord.

 

Rent

 

14.Subject to the provisions of this Lease, the Tenant will pay a base rent of
$3.00 per square foot ($75,000.00 per annum), payable monthly, for the Premises
(the "Base Rent").

 

15.For the first 3 month(s) of the term (the "Abatement Period"), the Tenant
will not be obligated to pay the monthly installments of Base Rent due but will
be liable to pay all other amounts payable under this Lease. The entire Base
Rent otherwise due and payable for the Abatement Period will become immediately
due and payable upon the occurrence of an event of Tenant’s default under this
Lease which remains uncured beyond any applicable cure period.

  

16.The Tenant will pay the Base Rent on or before the fifth of each and every
month of the term of this Lease to the Landlord.

  

 

 

 

17.In the event that this Lease commences, expires or is terminated before the
end of the period for which any item of Additional Rent or Base Rent would
otherwise be payable or other than at the commencement or end of a calendar
month, such amounts payable by the Tenant will be apportioned and adjusted pro
rata on the basis of a thirty (30) day month in order to calculate the amount
payable for such irregular period.

 

Operating Costs

 

18.In addition to the Base Rent, the Tenant will pay as Additional Rent, without
setoff, abatement or deduction, its Proportionate Share of all of the Landlord's
costs, charges and expenses of operating, maintaining, repairing, replacing and
insuring the Building including the Common Areas and Facilities from time to
time and the carrying out of all obligations of the Landlord under this Lease
and similar leases with respect to the Building ("Operating Costs") which
include without limitation or duplication, all expenses, costs and outlays
relating to the following:

 

a.proportionate share of all utilities supplied to the Common Areas and
Facilities;

 

b.security service, not including security guard;

 

c.insurance relating to the Building, estimated at $3,000 annually;

 

d.building maintenance, estimated to be approximately $5,000 annually;

 

e.proportionate share of waste and garbage removal; and

 

f.proportionate share of property taxes

 

These costs are estimated to be approximately $5,000 per month for the first
year. Landlord and tenant will reconcile these costs annually (on or about
September 1st) and tenant will either receive a credit for any overpayment or
pay any deficiency. A new monthly amount will be established at the same time
based upon a good faith estimate of the following year’s operating expenses.

 

19.Except as otherwise provided in this Lease, Operating Costs will not include
debt service, depreciation, costs determined by the Landlord from time to time
to be fairly allocable to the correction of construction faults or initial
maladjustments in operating equipment, all management costs not allocable to the
actual maintenance, repair or operation of the Building (such as in connection
with leasing and rental advertising), work performed in connection with the
initial construction of the Building and the Premises and improvements and
modernization to the Building subsequent to the date of original construction
which are not in the nature of a repair or replacement of an existing component,
system or part of the Building.

 

 

 

  

20.Operating Costs will also not include the following:

 

a.any increase in insurance premiums to the center as a result of business
activities of other Tenants;

 

b.the costs of any capital replacements;

 

c.the costs incurred or accrued due to the willful act or gross negligence of
the Landlord or anyone acting on behalf of the Landlord;

 

d.structural repairs;

 

e.costs for which the Landlord is reimbursed by insurers or covered by
warranties;

 

f.costs incurred for repairs or maintenance for the direct account of a specific
Tenant or vacant space;

 

g.costs recovered directly from any Tenant for separate charges such as heating,
ventilating, and air conditioning relating to that Tenant's leased premises, and
in respect of any act, omission, neglect or default of any Tenant of its
obligations under its Lease; or

 

h.any expenses incurred as a result of the Landlord generating revenues from
common area facilities will be paid from those revenues generated.

 

21.All amounts payable by the Tenant relating to the Operating Costs will be
deemed to be rent and receivable and collectable as such notwithstanding the
expiration or sooner termination of this Lease and all remedies of the Landlord
for nonpayment of rent will be applicable thereto.

 

Use and Occupation

 

22.The Tenant will use and occupy the Premises only for the Permitted Use and
for no other purpose whatsoever.  The Tenant will carry on business under the
name of Nutra-Pharma Manufacturing Corp. of N.C. or Nature’s Value, Inc. and
will not change such name without the prior written consent of the Landlord,
such consent not to be unreasonably withheld. The Tenant will continuously
occupy and utilize the entire Premises in the active conduct of its business in
a reputable manner.

 

23.The Tenant covenants that the Tenant will carry on and conduct its business
from time to time carried on upon the Premises in such manner as to comply with
all statutes, bylaws, rules and regulations of any federal, provincial,
municipal or other competent authority and will not do anything on or in the
Premises in contravention of any of them.

 



 

 

 

Quiet Enjoyment

 

24.The Landlord covenants that on paying the Rent and performing the covenants
contained in this Lease, the Tenant will peacefully and quietly have, hold, and
enjoy the Premises for the agreed term subject to Paragraph 13.

 



Default

 

25.If the Tenant is in default in the payment of any money, whether hereby
expressly reserved or deemed as rent, or any part of the rent, and such default
continues following any specific due date on which the Tenant is to make such
payment, or in the absence of such specific due date, for the 5 days following
written notice by the Landlord requiring the Tenant to pay the same then, at the
option of the Landlord, Landlord may offset any rents due against any monies
currently owed to either Nutra-Pharma Manufacturing Corp. of N.C. or Nature’s
Value, Inc. If no amounts are owed to the Tenant or the Guarantor, then at the
option of Landlord, this Lease may be terminated upon 15 days written notice and
the term will then immediately become forfeited and void, and the Landlord may
without further notice or any form of legal process immediately reenter the
Premises or any part of the Premises and in the name of the whole repossess and
enjoy the same as of its former state anything contained in this Lease or in any
statute or law to the contrary notwithstanding.

 

26.Unless otherwise provided for in this Lease, if the Tenant does not observe,
perform and keep each and every of the non-monetary covenants, agreements,
stipulations, obligations, conditions and other provisions of this Lease to be
observed, performed and kept by the Tenant and persists in such default, after
25 days following written notice from the Landlord requiring that the Tenant
remedy, correct or comply, unless the Tenant will commence rectification within
the said 25 day notice period and thereafter promptly and diligently and
continuously proceed with the rectification of any such defaults then, at the
option of the Landlord, this Lease may be terminated upon 15 days written notice
and the term will then immediately become forfeited and void, and the Landlord
may without further notice or any form of legal process immediately reenter the
Premises or any part of the Premises and in the name of the whole repossess and
enjoy the same as of its former state anything contained in this Lease or in any
statute or law to the contrary notwithstanding.

 

27.If and whenever:

 

a.the Tenant's leasehold interest hereunder, or any goods, chattels or equipment
of the Tenant located in the Premises will be taken or seized in execution or
attachment, or if any writ of execution will issue against the Tenant or the
Tenant will become insolvent or commit an act of bankruptcy or become bankrupt
or take the benefit of any legislation that may be in force for bankrupt or
insolvent debtor or become involved in voluntary or involuntary winding up,
dissolution or liquidation proceedings, or if a receiver will be appointed for
the affairs, business, property or revenues of the Tenant, then, at the option
of the Landlord, this Lease may be terminated without notice and the term will
then immediately become forfeited and void, and the Landlord may without notice
or any form of legal process immediately reenter the Premises or any part of the
Premises and in the name of the whole repossess and enjoy the same as of its
former state anything contained in this Lease or in any statute or law to the
contrary notwithstanding.

 



 

 

  

28.In the event that the Landlord has terminated the Lease pursuant to this
section, on the expiration of the time fixed in the notice, if any, this Lease
and the right, title, and interest of the Tenant under this Lease will terminate
in the same manner and with the same force and effect, except as to the Tenant's
liability, as if the date fixed in the notice of cancellation and termination
were the end of the Lease.

 

Overholding

 

29.If the Tenant continues to occupy the Premises without the written consent of
the Landlord after the expiration or other termination of the term, then,
without any further written agreement, the Tenant will be a month-to-month
tenant at a minimum monthly rental equal to twice the Base Rent plus Additional
Rent and subject always to all of the other provisions of this Lease insofar as
the same are applicable to a month-to-month tenancy and a tenancy from year to
year will not be created by implication of law.

 

Additional Rights on Reentry

 

30.If the Landlord reenters the Premises or terminates this Lease, then:

 

a.notwithstanding any such termination or the term thereby becoming forfeited
and void, the provisions of this Lease relating to the consequences of
termination will survive;

 

b.the Landlord may use such reasonable force as it may deem necessary for the
purpose of gaining admittance to and retaking possession of the Premises and the
Tenant hereby releases the Landlord from all actions, proceedings, claims and
demands whatsoever for and in respect of any such forcible entry or any loss or
damage in connection therewith or consequential thereupon;

 

c.the Landlord may expel and remove, forcibly, if necessary, the Tenant, those
claiming under the Tenant and their effects, as allowed by law, without being
taken or deemed to be guilty of any manner of trespass;

 

d.in the event that the Landlord has removed the property of the Tenant, the
Landlord may store such property in a public warehouse or at a place selected by
the Landlord, at the expense of the Tenant.  If the Landlord feels that it is
not worth storing such property given its value and the cost to store it, then
the Landlord may dispose of such property in its sole discretion and use such
funds, if any, towards any indebtedness of the Tenant to the Landlord.  The
Landlord will not be responsible to the Tenant for the disposal of such property
other than to provide any balance of the proceeds to the Tenant after paying any
storage costs and any amounts owed by the Tenant to the Landlord;

  

 

 

 

e.the Landlord may relet the Premises or any part of the Premises for a term or
terms which may be less or greater than the balance of the term of this Lease
remaining and may grant reasonable concessions in connection with such reletting
including any alterations and improvements to the Premises;

 

f.after reentry, the Landlord may procure the appointment of a receiver to take
possession and collect rents and profits of the business of the Tenant, and, if
necessary to collect the rents and profits the receiver may carry on the
business of the Tenant and take possession of the personal property used in the
business of the Tenant, including inventory, trade fixtures, and furnishings,
and use them in the business without compensating the Tenant;

 

g.after reentry, the Landlord may terminate the Lease on giving 5 days written
notice of termination to the Tenant.  Without this notice, reentry of the
Premises by the Landlord or its agents will not terminate this Lease;

 

h.the Tenant will pay to the Landlord on demand:

 

i.all rent, Additional Rent and other amounts payable under this Lease up to the
time of reentry or termination, whichever is later;

 

ii.reasonable expenses as the Landlord incurs or has incurred in connection with
the reentering, terminating, reletting, collecting sums due or payable by the
Tenant, realizing upon assets seized; including without limitation, brokerage,
fees and expenses and legal fees and disbursements and the expenses of keeping
the Premises in good order, repairing the same and preparing them for reletting;
and

 

iii.as liquidated damages for the loss of rent and other income of the Landlord
expected to be derived from this Lease during the period which would have
constituted the unexpired portion of the term had it not been terminated, at the
option of the Landlord, either:

  

i.an amount determined by reducing to present worth at an assumed interest rate
of twelve percent (12%) per annum all Base Rent and estimated Additional Rent to
become payable during the period which would have constituted the unexpired
portion of the term, such determination to be made by the Landlord, who may make
reasonable estimates of when any such other amounts would have become payable
and may make such other assumptions of the facts as may be reasonable in the
circumstances; or

 



 

 

 

ii.an amount equal to the Base Rent and estimated Additional Rent for a period
of six (6) months.

 

31.During the Term and any renewal of this Lease, the Landlord and its agents
may enter the Premises to make inspections or repairs at all reasonable times.
 However, except where the Landlord or its agents consider it is an emergency,
the Landlord must have given not less than 24 hours prior written notice to the
Tenant.

 

32.The Tenant acknowledges that the Landlord or its agent will have the right to
enter the Premises at all reasonable times to show them to prospective
purchasers, encumbrancers, lessees or assignees, and may also during the ninety
days preceding the termination of the terms of this Lease, place upon the
Premises the usual type of notice to the effect that the Premises are for rent,
which notice the Tenant will permit to remain on them.

 

Renewal of Lease

 

33.Upon giving written notice no later than 60 days before the expiration of the
term of this Lease and so long as Tenant is not in default of this Lease, the
Tenant may renew this Lease for an additional term.  All terms of the renewed
lease will be the same except for this renewal clause and the amount of the
rent.  

 

Tenant Improvements

 

34.The Tenant will obtain written permission from the Landlord before doing any
of the following:

 

a.painting, wallpapering, redecorating or in any way significantly altering the
appearance of the Premises;

 

b.removing or adding walls, or performing any structural alterations;

 

c.changing the amount of heat or power normally used on the Premises as well as
installing additional electrical wiring or heating units;

  

d.placing or exposing or allowing to be placed or exposed anywhere inside or
outside the Premises any placard, notice or sign for advertising or any other
purpose; or

 

e.affixing to or erecting upon or near the Premises any radio or TV antenna or
tower.

 

Utilities and Other Costs

 

35.The Tenant is responsible for paying to the Landlord the cost of all
utilities and services serving the Premises, including but not limited to the
following utilities and other charges: electricity, natural gas, water, sewer,
and if utilized by tenant, telephone, Internet and other costs incurred on
behalf of the Tenant.

 



 

 

 

Signs

 

36.The Tenant may erect, install and maintain a sign of a kind and size in a
location, all in accordance with the Landlord's design criteria for the Building
and as first approved in writing by the Landlord.  All other signs, as well as
the advertising practices of the Tenant, will comply with all applicable rules
and regulations of the Landlord.  The Tenant will not erect, install or maintain
any sign other than in accordance with this section.

 

Insurance

 

37.The Tenant is hereby advised and understands that the personal property of
the Tenant is not insured by the Landlord for either damage or loss, and the
Landlord assumes no liability for any such loss. The Tenant is advised that, if
insurance coverage is desired by the Tenant, the Tenant should inquire of
Tenant's insurance agent regarding a Tenant's Policy of Insurance.

 

38.The Tenant is not responsible for insuring the Premises for either damage and
loss to the structure, mechanical or improvements to the Building on the
Premises, and the Tenant assumes no liability for any such loss.

 

39.The Tenant is responsible for insuring the Premises for liability insurance
for the benefit of the Tenant and the Landlord.

 

40.The Tenant will provide proof of such insurance to the Landlord upon the
issuance or renewal of such insurance.

 

Tenant's Insurance

 

41.The Tenant will, during the whole of the term and during such other time as
the Tenant occupies the Premises, take out and maintain the following insurance,
at the Tenant's sole expense, in such form as used by solvent insurance
companies in the State of North Carolina:

  

a.Comprehensive general liability insurance against claims for bodily injury,
including death, and property damage or loss arising out of the use or
occupation of the Premises, or the Tenant's business on or about the Premises;
such insurance to be in the joint name of the Tenant and the Landlord so as to
indemnify and protect both the Tenant and the Landlord and to contain a 'cross
liability' and 'severability of interest' clause so that the Landlord and the
Tenant may be insured in the same manner and to the same extent as if individual
policies had been issued to each, and will be for the amount of not less than
$1,000,000.00 combined single limit or such other amount as may be reasonably
required by the Landlord from time to time; such comprehensive general liability
insurance will for the Tenant's benefit only include contractual liability
insurance in a form and of a nature broad enough to insure the obligations
imposed upon the Tenant under the terms of this Lease.

 



 

 



 

b.All risks insurance upon its merchandise, stock-in-trade, furniture, fixtures
and improvements and upon all other property in the Premises owned by the Tenant
or for which the Tenant is legally liable, and insurance upon all glass and
plate glass in the Premises against breakage and damage from any cause, all in
an amount equal to the full replacement value of such items, which amount in the
event of a dispute will be determined by the decision of the Landlord.  In the
event the Tenant does not obtain such insurance, it is liable for the full costs
of repair or replacement of such damage or breakage.

 

c.Boiler and machinery insurance on such boilers and pressure vessels as may be
installed by, or under the exclusive control of, the Tenant in the Premises.

 

42.Tenant will request its insurers to provide the following provisions:

 

a.provisions that the Landlord is protected notwithstanding any act, neglect or
misrepresentation of the Tenant which might otherwise result in the avoidance of
claim under such policies will not be affected or invalidated by any act,
omission or negligence of any third party which is not within the knowledge or
control of the insured(s);

 

b.provisions that such policies and the coverage evidenced thereby will be
primary and noncontributing with respect to any policies carried by the Landlord
and that any coverage carried by the Landlord will be excess coverage;

 

c.all insurance referred to above will provide for waiver of the insurer's
rights of subrogation as against the Landlord; and

  

d.provisions that such policies of insurance will not be cancelled without the
insurer providing the Landlord thirty (30) days written notice stating when such
cancellation will be effective.

 

43.The Tenant will not do, omit or permit to be done or omitted upon the
Premises anything which will cause any rate of insurance upon the Building or
any part of the Building to be increased or cause such insurance to be
cancelled.  If any such rate of insurance will be increased as previously
mentioned, the Tenant will pay to the Landlord the amount of the increase as
Additional Rent.  If any insurance policy upon the Building or any part of the
Building is cancelled or threatened to be cancelled by reason of the use or
occupancy by the Tenant or any such act or omission, the Tenant will immediately
remedy or rectify such use, occupation, act or omission upon being requested to
do so by the Landlord, and if the tenant fails to so remedy or rectify, the
Landlord may at its option terminate this Lease and the Tenant will immediately
deliver up possession of the Premises to the Landlord.

 



 

 

 

44.The Tenant will not at any time during the term of this Lease use, exercise,
carry on or permit or suffer to be used, exercised, carried on, in or upon the
Premises or any part of the Premises, any noxious, noisome or offensive act,
trade business occupation or calling, and no act, matter or thing whatsoever
will at any time during the said term be done in or upon the Premises, or any
part Premises, which will or may be or grow to the annoyance, nuisance,
grievance, damage or disturbance of the occupiers or owners of the Building, or
adjoining lands or premises. Any business currently being performed by Landlord
in the Leased Premises will be excluded from this category if same is continued
by Tenant.

 

Landlord's Insurance

 

45.The Landlord will take out or cause to be taken out and keep or cause to be
kept in full force and effect during the whole of the term:

 

a.extended fire and extended coverage insurance on the Building, except
foundations, on a replacement cost basis, subject to such deductions and
exceptions as the Landlord may determine; such insurance will be in a form or
forms normally in use from time to time for buildings and improvements of a
similar nature similarly situate, including, should the Landlord so elect,
insurance to cover any loss of rental income which may be sustained by the
Landlord;

 

b.boiler and machinery insurance of such boilers and pressure vessels as may be
installed by, or under the exclusive control of, the Landlord in the Building
(other than such boilers and pressure vessels to be insured by the Tenant
hereunder); and

 

c.comprehensive general liability insurance against claims for bodily injury,
including death and property damage in such form and subject to such deductions
and exceptions as the Landlord may determine; provided that nothing in this
clause will prevent the Landlord from providing or maintaining such lesser,
additional or broader coverage as the Landlord may elect in its discretion.

  

46.The Landlord agrees to request its insurers, upon written request of the
Tenant, to have all insurance taken out and maintained by the Landlord provide
for waiver of the Landlord's insurers' rights of subrogation as against the
Tenant when and to the extent permitted from time to time by its insurers.
Notwithstanding anything to the contrary herein, the parties hereto release each
other and their respective agents, employees, successors, assignees and
subtenants from all liability for damage to any property that is caused by or
results from a risk which is actually insured against, to the extent of the
proceeds of such insurance.

 



 

 

 

Abandonment

 

47.If at any time during the term of this Lease, the Tenant abandons the
Premises or any part of the Premises, the Landlord may, at its option, enter the
Premises by any means without being liable for any prosecution for such
entering, and without becoming liable to the Tenant for damages or for any
payment of any kind whatever, and may, at the Landlord's discretion, as agent
for the Tenant, relet the Premises, or any part of the Premises, for the whole
or any part of the then unexpired term, and may receive and collect all rent
payable by virtue of such reletting, and, at the Landlord's option, hold the
Tenant liable for any difference between the Rent that would have been payable
under this Lease during the balance of the unexpired term, if this Lease had
continued in force, and the net rent for such period realized by the Landlord by
means of the reletting.  If the Landlord's right of reentry is exercised
following abandonment of the premises by the Tenant, then the Landlord may
consider any personal property belonging to the Tenant and left on the Premises
to also have been abandoned, in which case the Landlord may dispose of all such
personal property in any manner the Landlord will deem proper and is relieved of
all liability for doing so.

 

Subordination and Attornment

 

48.This Lease and the Tenant's rights under this Lease will automatically be
subordinate to any mortgage or mortgages, or encumbrance resulting from any
other method of financing or refinancing, now or afterwards in force against the
Lands or Building or any part of the Lands or Building, as now or later
constituted, and to all advances made or afterwards made upon such security;
and, upon the request of the Landlord, the Tenant will execute such
documentation as may be required by the Landlord in order to confirm and
evidence such subordination.

 

49.The Tenant will, in the event any proceedings are brought, whether in
foreclosure or by way of the exercise of the power of sale or otherwise, under
any other mortgage or other method of financing or refinancing made by the
Landlord in respect of the Building, or any portion of the Building, attorn to
the encumbrancer upon any such foreclosure or sale and recognize such
encumbrancer as the Landlord under this Lease, but only if such encumbrancer
will so elect and require.

  

50.Upon the written request of the Tenant, the Landlord agrees to request any
mortgagee or encumbrancer of the Lands (present or future) to enter into a
non-disturbance covenant in favor of the Tenant, whereby such mortgagee or
encumbrancer will agree not to disturb the Tenant in its possession and
enjoyment of the Premises for so long as the Tenant is not in default under this
Lease.

 

Registration of Caveat

 

51.The Tenant will not register this Lease, provided, however, that:

 

a.The Tenant may file a caveat respecting this Lease but will not be entitled to
attach this Lease, and, in any event, will not file such caveat prior to the
commencement date of the term.  The caveat will not state the Base Rent or any
other financial provisions contained in this Lease.

  

 

 

 

b.If the Landlord's permanent financing has not been fully advanced, the Tenant
covenants and agrees not to file a caveat until such time as the Landlord's
permanent financing has been fully advanced.

 

Estoppel Certificate and Acknowledgement

 

52.Whenever requested by the Landlord, a mortgagee or any other encumbrance
holder or other third party having an interest in the Building or any part of
the Building, the Tenant will, within ten (10) days of the request, execute and
deliver an estoppel certificate or other form of certified acknowledgement as to
the Commencement Date, the status and the validity of this Lease, the state of
the rental account for this Lease, any incurred defaults on the part of the
Landlord alleged by the Tenant, and such other information as may reasonably be
required.

 

Sale by Landlord

 

53.In the event of any sale, transfer or lease by the Landlord of the Building
or any interest in the Building or portion of the Building containing the
Premises or assignment by the Landlord of this Lease or any interest of the
Landlord in the Lease to the extent that the purchaser, transferee, tenant or
assignee assumes the covenants and obligations of the Landlord under this Lease,
the Landlord will without further written agreement be freed and relieved of
liability under such covenants and obligations.  This Lease may be assigned by
the Landlord to any mortgagee or encumbrancee of the Building as security.

 

Tenant's Indemnity

 

54.The Tenant will and does hereby indemnify and save harmless the Landlord of
and from all loss and damage and all actions, claims, costs, demands, expenses,
fines, liabilities and suits of any nature whatsoever for which the Landlord
will or may become liable, incur or suffer by reason of a breach, violation or
nonperformance by the Tenant of any covenant, term or provision hereof or by
reason of any builders' or other liens for any work done or materials provided
or services rendered for alterations, improvements or repairs, made by or on
behalf of the Tenant to the Premises, or by reason of any injury occasioned to
or suffered by any person or damage to any property, or by reason of any
wrongful act or omission, default or negligence on the part of the Tenant or any
of its agents, concessionaires, contractors, customers, employees, invitees or
licensees in or about the Building.

 

55.It is agreed between the Landlord and the Tenant that, except for Landlord’s
grossly negligent acts, the Landlord will not be liable for any loss, injury, or
damage to persons or property resulting from falling plaster, steam,
electricity, water, rain, snow or dampness, or from any other cause.

 



 

 

 

56.It is agreed between the Landlord and the Tenant that the Landlord will not
be liable for any loss or damage caused by acts or omissions of other tenants or
occupants, their employees or agents or any persons not the employees or agents
of the Landlord, or for any damage caused by the construction of any public or
quasi-public works, and in no event will the Landlord be liable for any
consequential or indirect damages suffered by the Tenant.

 

57.It is agreed between the Landlord and the Tenant that, except for Landlord’s
grossly negligent acts, the Landlord will not be liable for any loss, injury or
damage caused to persons using the Common Areas and Facilities or to vehicles or
their contents or any other property on them, or for any damage to property
entrusted to its or their employees, or for the loss of any property by theft or
otherwise, and all property kept or stored in the Premises will be at the sole
risk of the Tenant.

Liens

 

58.The Tenant will immediately upon demand by the Landlord remove or cause to be
removed and afterwards institute and diligently prosecute any action pertinent
to it, any builders' or other lien or claim of lien realted to work performed at
Tenant’s request, on behalf of Tenant or as a result of some action taken by
Tenant, noted or filed against or otherwise constituting an encumbrance on any
title of the Landlord.  Without limiting the foregoing obligations of the
Tenant, the Landlord may cause the same to be removed, in which case the Tenant
will pay to the Landlord as Additional Rent, such cost including the Landlord's
legal costs.

 

Attorney Fees

 

59.All costs, expenses and expenditures including and without limitation,
complete legal costs incurred by the Landlord on a solicitor/client basis as a
result of unlawful detainer of the Premises, the recovery of any rent due under
the Lease, or any breach by the Tenant of any other condition contained in the
Lease, will forthwith upon demand be paid by the Tenant as Additional Rent.  All
rents including the Base Rent and Additional Rent will bear interest at the rate
of Twelve (12%) per cent per annum from the due date until paid.

 

Governing Law

 

60.It is the intention of the Parties to this Lease that the tenancy created by
this Lease and the performance under this Lease, and all suits and special
proceedings under this Lease, be construed in accordance with and governed, to
the exclusion of the law of any other forum, by the laws of the State of North
Carolina, without regard to the jurisdiction in which any action or special
proceeding may be instituted.

 

Severability

 

61.If there is a conflict between any provision of this Lease and the applicable
legislation of the State of North Carolina (the 'Act'), the Act will prevail and
such provisions of the Lease will be amended or deleted as necessary in order to
comply with the Act. Further, any provisions that are required by the Act are
incorporated into this Lease.

 

 

 

 

62.If there is a conflict between any provision of this Lease and any form of
lease prescribed by the Act, that prescribed form will prevail and such
provisions of the lease will be amended or deleted as necessary in order to
comply with that prescribed form. Further, any provisions that are required by
that prescribed form are incorporated into this Lease.

 

Amendment of Lease

 

63.Any amendment or modification of this Lease or additional obligation assumed
by either party to this Lease in connection with this Lease will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.

 

Assignment and Subletting

 

64.The Tenant will not assign this Lease, or sublet or grant any concession or
license to use the Premises or any part of the Premises.  An assignment,
subletting, concession, or license, whether by operation of law or otherwise,
will be void and will, at Landlord's option, terminate this Lease. The transfer
(by one or more transfers occurring within any twelve month period) of a
majority of the stock or other equity interests of Tenant, or the creation of
new stock or other equity interests resulting in the vesting of a majority of
stock or other equity interests of Tenant in a party or parties who are not
holders of stock or other equity interests as of the date immediately prior to
such transaction, shall be deemed an assignment of this Lease requiring
Landlord’s prior written consent, which may be withheld in Landlord’s sole and
absolute discretion.

 

Additional Provisions



 

65.Tenant may terminate this Lease after the initial twelve (12) months upon one
hundred twenty (120) days' written notice to the Landlord, but only in
connection of a purchase of the Equipment, as defined in that certain Equipment
Rental Agreement by and between the Parties.

 

Damage to Premises

 

66.If the Premises, or any part of the Premises, will be partially damaged by
fire or other casualty not due to the Tenant's negligence or willful act or that
of the Tenant's employee, family, agent, or visitor, the Premises will be
promptly repaired by the Landlord and there will be an abatement of rent
corresponding with the time during which, and the extent to which, the Premises
may have been untenantable.  However, if the Premises should be damaged other
than by the Tenant's negligence or willful act or that of the Tenant's employee,
family, agent, or visitor to the extent that the Landlord will decide not to
rebuild or repair, the term of this Lease will end and the Rent will be prorated
up to the time of the damage.

 



 

 

 

Force Majeure

 

67.In the event that the Landlord or the Tenant will be unable to fulfill, or
shall be delayed or prevented from the fulfillment of, any obligation in this
Lease by reason of municipal delays in providing necessary approvals or permits,
the other party’s delay in providing approvals as required in this Lease,
strikes, third party lockouts, fire, flood, earthquake, lightning, storm, acts
of God or our Country's enemies, riots, insurrections or other reasons of like
nature beyond the reasonable control of the party delayed or prevented from
fulfilling any obligation in this Lease (excepting any delay or prevention from
such fulfillment caused by a lack of funds or other financial reasons) and
provided that such party uses all reasonable diligence to overcome such
unavoidable delay, then the time period for performance of such an obligation
will be extended for a period equivalent to the duration of such unavoidable
delay.

 

Eminent Domain and Expropriation

 

68.If during the term of this Lease, title is taken to the whole or any part of
the Building by any competent authority under the power of eminent domain or by
expropriation, which taking, in the reasonable opinion of the Landlord, does not
leave a sufficient remainder to constitute an economically viable building, the
Landlord may at its option, terminate this Lease on the date possession is taken
by or on behalf of such authority.  Upon such termination, the Tenant will
immediately deliver up possession of the Premises, Base Rent and any Additional
Rent will be payable up to the date of such termination, and the Tenant will be
entitled to be repaid by the Landlord any rent paid in advance and unearned or
an appropriate portion of that rent.  In the event of any such taking, the
Tenant will have no claim upon the Landlord for the value of its property or the
unexpired portion of the term of this Lease, but the Parties will each be
entitled to separately advance their claims for compensation for the loss of
their respective interests and to receive and retain such compensation as may be
awarded to each respectively.  If an award of compensation made to the Landlord
specifically includes an award for the Tenant, the Landlord will account for
that award to the Tenant and vice versa.

 



Condemnation

 

69.A condemnation of the Building or any portion of the Premises will result in
termination of this Lease.  The Landlord will receive the total of any
consequential damages awarded as a result of the condemnation proceedings.  All
future rent installments to be paid by the Tenant under this Lease will be
terminated.

 



 

 

 

Tenant's Repairs and Alterations

 

70.The Tenant covenants with the Landlord to occupy the Premises in a
tenant-like manner and not to permit waste.  The Tenant will at all times and at
its sole expense, subject to the Landlord's repair, maintain and keep the
Premises, reasonable wear and tear, damage by fire, lightning, tempest,
structural repairs, and repairs necessitated from hazards and perils against
which the Landlord is required to insure excepted.  Without limiting the
generality of the foregoing, the Tenant will keep, repair, replace and maintain
all glass, wiring, pipes and mechanical apparatus in, upon or serving the
Premises in good and tenantable repair at its sole expense. When it becomes (or,
acting reasonably, should have become) aware of same, the Tenant will notify the
Landlord of any damage to or deficiency or defect in any part of the Premises or
the Building.

 

71.The Tenant covenants with the Landlord that the Landlord, its servants,
agents and workmen may enter and view the state of repair of the Premises and
that the Tenant will repair the Premises according to notice in writing received
from the Landlord, subject to the Landlord's repair obligations. If the Tenant
refuses or neglects to repair as soon as reasonably possible after written
demand, the Landlord may, but will not be obligated to, undertake such repairs
without liability to the Tenant for any loss or damage that may occur to the
Tenant's merchandise, fixtures or other property or to the Tenant's business by
such reason, and upon such completion, the Tenant will pay, upon demand, as
Additional Rent, the Landlord's cost of making such repairs plus fifteen percent
(15%) of such cost for overhead and supervision.

 

72.The Tenant will keep in good order, condition and repair the non-structural
portions of the interior of the Premises and every part of those Premises,
including, without limiting the generality of the foregoing, all equipment
within the Premises, fixtures, walls, ceilings, floors, windows, doors, plate
glass and skylights located within the Premises. Without limiting the generality
of the foregoing, the Tenant will keep, repair, replace and maintain all glass,
wiring, pipes and mechanical apparatus in, upon or serving the Premises in good
and tenantable repair at its sole expense.  When it becomes (or, acting
reasonably, should have become) aware of same, the Tenant will notify the
Landlord of any damage to or deficiency or defect in any part of the Premises or
the Building.  The Tenant will not use or keep any device which might overload
the capacity of any floor, wall, utility, electrical or mechanical facility or
service in the Premises or the Building, provided, however, that to the extent
that any of Tenant’s equipment used in the ordinary course of its business would
violate this paragraph, Landlord will consent to any alteration, made at
Tenant’s expense, which may be required to bring Tenant into compliance with
this paragraph.

   

73.The Tenant will not make or have others make alterations, additions or
improvements or erect or have others erect any partitions or install or have
others install any trade fixtures, exterior signs, floor covering, interior or
exterior lighting, plumbing fixtures, shades, awnings, exterior decorations or
make any changes to the Premises or otherwise without first obtaining the
Landlord's written approval thereto, such written approval not to be
unreasonably withheld in the case of alterations, additions or improvements to
the interior of the Premises.

 

74.The Tenant will not install in or for the Premises any special locks, safes
or apparatus for air-conditioning, cooling, heating, illuminating, refrigerating
or ventilating the Premises without first obtaining the Landlord's written
approval thereto. Locks may not be added or changed without the prior written
agreement of both the Landlord and the Tenant.

 

 

 



 

75.When seeking any approval of the Landlord for Tenant repairs as required in
this Lease, the Tenant will present to the Landlord plans and specifications of
the proposed work which will be subject to the prior approval of the Landlord,
not to be unreasonably withheld or delayed.

 

76.The Tenant will promptly pay all contractors, material suppliers and workmen
so as to minimize the possibility of a lien attaching to the Premises or the
Building.  Should any claim of lien be made or filed the Tenant will promptly
cause the same to be discharged.

 

77.The Tenant will be responsible at its own expense to replace all electric
light bulbs, tubes, ballasts or fixtures serving the Premises.

 

Landlord's Repairs

 

78.The Landlord covenants and agrees to effect at its expense repairs of a
structural nature to the structural elements of the roof, foundation and outside
walls of the Building, whether occasioned or necessitated by faulty workmanship,
materials, improper installation, construction defects or settling, or
otherwise, unless such repair is necessitated by the negligence of the Tenant,
its servants, agents, employees or invitees, in which event the cost of such
repairs will be paid by the Tenant together with an administration fee of
fifteen percent (15%) for the Landlord's overhead and supervision.

 

Care and Use of Premises



 

79.The Tenant will promptly notify the Landlord of any damage, or of any
situation that may significantly interfere with the normal use of the Premises.

 

80.The Tenant will dispose of its trash in a timely, tidy, proper and sanitary
manner.

 

81.The Tenant will not engage in any illegal trade or activity on or about the
Premises.

 

82.The Landlord and Tenant will comply with standards of health, sanitation,
fire, housing and safety as required by law.

 

83.The hallways, passages and stairs of the building in which the Premises are
situated will be used for no purpose other than going to and from the Premises
and the Tenant will not in any way encumber those areas with boxes, furniture or
other material or place or leave rubbish in those areas and other areas used in
common with any other tenant.

 



 

 

 

Surrender of Premises

 

84.The Tenant covenants to surrender the Premises, at the expiration of the
tenancy created in this Lease, in the same condition as the Premises were in
upon delivery of possession under this Lease, reasonable wear and tear, damage
by fire or the elements, and unavoidable casualty excepted, and agrees to
surrender all keys for the Premises to the Landlord at the place then fixed for
payment of rent and will inform the Landlord of all combinations to locks, safes
and vaults, if any.  All alterations, additions and improvements constructed or
installed in the Premises and attached in any manner to the floor, walls or
ceiling, including any leasehold improvements, floor covering or fixtures
(excluding trade fixtures), will remain upon and be surrendered with the
Premises and will become the absolute property of the Landlord except to the
extent that the Landlord requires removal of such items.  If the Tenant abandons
the Premises or if this Lease is terminated before the proper expiration of the
term due to a default on the part of the Tenant then, in such event, as of the
moment of default of the Tenant all trade fixtures and furnishings of the Tenant
(whether or not attached in any manner to the Premises) will, except to the
extent the Landlord requires the removal of such items, become and be deemed to
be the property of the Landlord without indemnity to the Tenant and as
liquidated damages in respect of such default but without prejudice to any other
righter remedy of the Landlord.  Notwithstanding that any trade fixtures,
furnishings, alterations, additions, improvements or fixtures are or may become
the property of the Landlord, the Tenant will immediately remove all or part of
the same and will make good any damage caused to the Premises resulting from the
installation or removal of such fixtures, all at the Tenant's expense, should
the Landlord so require by notice to the Tenant.  If the Tenant, after receipt
of such notice from the Landlord, fails to promptly remove any trade fixtures,
furnishings, alterations, improvements and fixtures in accordance with such
notice, the Landlord may enter into the Premises and remove from the Premises
all or part of such trade fixtures, furnishings, alterations, additions,
improvements and fixtures without any liability and at the expense of the
Tenant, which expense will immediately be paid by the Tenant to the Landlord.
 The Tenant's obligation to observe or perform the covenants contained in this
Lease will survive the expiration or other termination of the term of this
Lease.

 

Hazardous Materials

 

85.The Tenant will not keep or have on the Premises any article or thing of a
dangerous, flammable, or explosive character that might unreasonably increase
the danger of fire on the Premises or that might be considered hazardous by any
responsible insurance company, except as used in the manufacturing operations of
the Tenant. Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, protect and hold harmless Landlord and its agents,
officers, partners, employees, contractors, invitees and licensees
(collectively, “Agents”) from and against any liabilities, losses, claims,
damages, lost profits, consequential damages, interest, penalties, fines,
monetary sanctions, attorneys’ fees, experts’ fees, court costs, remediation
costs, investigation costs, and other expenses which result from or arise in any
manner whatsoever out of the use, storage, treatment, transportation, release,
or disposal of Hazardous Materials on or about the Premises or Building by
Tenant or Tenant’s Agents.  As used herein, the term “Hazardous Material,” means
any hazardous or toxic substance, material or waste which is or becomes
regulated by any local governmental authority, the State of North Carolina or
the United States Government.  The term “Hazardous Material,” includes, without
limitation, petroleum products, asbestos, PCB’s, and any material or substance
which is (i) defined as a “hazardous waste” pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42
U.S.C. 6903), or (ii) defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et seq. (42 U.S.C. 9601).  As used herein, the term “Hazardous
Material Law” shall mean any statute, law, ordinance, or regulation of any
governmental body or agency (including, without limitation, the U.S.
Environmental Protection Agency, which regulates the use, storage, release or
disposal of any Hazardous Material.  The obligations of Landlord and Tenant
under this Paragraph 86 shall survive the expiration or earlier termination of
the Lease Term.

 



 

 

 

Rules and Regulations

 

86.The Tenant will obey all rules and regulations posted by the Landlord
regarding the use and care of the Building, parking lot, laundry room and other
common facilities that are provided for the use of the Tenant in and around the
Building on the Premises.

 

Address for Notice

 

87.For any matter relating to this tenancy, whether during or after this tenancy
has been terminated:

 

a.the address for service of the Tenant is the Premises during this tenancy, and
468 Mill Road, Coram, NY, 11727 after this tenancy is terminated.  The phone
number of the Tenant is 631-846-2500; and

  

b.the address for service of the Landlord is 5400 Broken Sound Parkway, NW #500,
Boca Raton, FL, 33487, both during this tenancy and after it is terminated.

 

The Landlord or the Tenant may, on written notice to each other, change their
respective addresses for notice under this Lease.

 

Service of all notices under this Lease will be delivered personally or sent by
registered mail or courier to the above addresses.

 

No Waiver

 

88.No provision of this Lease will be deemed to have been waived by the Landlord
unless a written waiver from the Landlord has first been obtained and, without
limiting the generality of the foregoing, no acceptance of rent subsequent to
any default and no condoning, excusing or overlooking by the Landlord on
previous occasions of any default nor any earlier written waiver will be taken
to operate as a waiver by the Landlord or in any way to defeat or affect the
rights and remedies of the Landlord.

 

 

 



 

Landlord's Performance

 

89.Notwithstanding anything to the contrary contained in this Lease, if the
Landlord is delayed or hindered or prevented from the performance of any term,
covenant or act required under this Lease by reason of strikes, labor troubles,
inability to procure materials or services, power failure, restrictive
governmental laws or regulations, riots, insurrection, sabotage, rebellion, war,
act of God or other reason, whether of a like nature or not, which is not the
fault of the Landlord, then performance of such term, covenant or act will be
excused for the period of the delay and the Landlord will be entitled to perform
such term, covenant or act within the appropriate time period after the
expiration of the period of such delay.

 

Limited Liability

 

90.The Landlord will not under any circumstances be liable for any consequential
or indirect damages such as loss of business income or moving expenses. The
Landlord will not be liable for any damages which the Tenant is required to take
out insurance for.

 

Remedies Cumulative

 

91.No reference to or exercise of any specific right or remedy by the Landlord
will prejudice or preclude the Landlord from any other remedy whether allowed at
law or in equity or expressly provided for in this Lease.  No such remedy will
be exclusive or dependent upon any other such remedy, but the Landlord may from
time to time exercise any one or more of such remedies independently or in
combination.

 

Landlord May Perform

 

92.If the Tenant fails to observe, perform or keep any of the provisions of this
Lease to be observed, performed or kept by it and such failure is not rectified
after twenty-five (25) days written notice, the Landlord may, but will not be
obliged to, at its discretion and without prejudice, rectify the default of the
Tenant. The Landlord will have the right to enter the Premises for the purpose
of correcting or remedying any default of the Tenant and to remain until the
default has been corrected or remedied. However, any expenditure by the Landlord
incurred in any correction of a default of the Tenant will not be deemed to
waive or release the Tenant's default or the Landlord's right to take any action
as may be otherwise permissible under this Lease in the case of any default.

 

General Provisions

 

93.This Lease will extend to and be binding upon and inure to the benefit of the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of each party to this Lease.   All covenants are to be construed as
conditions of this Lease.

 

 

 

 

94.All sums payable by the Tenant to the Landlord pursuant to any provision of
this Lease will be deemed to be Additional Rent and will be recovered by the
Landlord as rental arrears.

 

95.The Tenant will be charged an additional amount of $25.00 for each N.S.F.
check or check returned by the Tenant's financial institution.

 

96.All schedules to this Lease are incorporated into and form an integral part
of this Lease.

 

97.Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Lease.  Words in the singular mean and
include the plural and vice versa.  Words in the masculine mean and include the
feminine and vice versa.

 

98.This Lease may be executed in counterparts.  Facsimile signatures are binding
and are considered to be original signatures.

 

99.This Lease will constitute the entire agreement between the Landlord and the
Tenant.  Any prior understanding or representation of any kind preceding the
date of this Lease will not be binding on either party to this Lease except to
the extent incorporated in this Lease. In particular, no warranties of the
Landlord not expressed in this Lease are to be implied.

[Signature page follows.]

 

 

 

  

IN WITNESS WHEREOF the Parties to this Lease have duly affixed their signatures
under hand and seal, or by a duly authorized officer under seal, on this 28th
day of August, 2012.

 

     Vitacost.com, Inc. (Landlord)           /s/ Jeffrey J. Horowitz /s/ Mary L.
Marbach     (Witness)   By: Jeffrey J. Horowitz     Its:Chief Executive Officer
    Nutra-Pharma Manufacturing Corp. of N.C. (Tenant)

 

/s/ Joseph M.Kramer   /s/ Oscar Ramjeet  (Witness)         By: Oscar Ramjeet    
Its: President     Nature's Value, Inc. (Guarantor)

 

    /s/ Oscar Ramjeet       /s/ Joseph M.Kramer   By: Oscar Ramjeet  (Witness)  
Its: President

 

 



